Case: 13-11613   Date Filed: 10/25/2013   Page: 1 of 5


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-11613
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:12-cv-00077-WTH-PRL



FREDERICK LEVIN WATERFIELD, JR.,

                                                            Plaintiff-Appellant,

                                   versus

WILLIAM GARY LAW, JR.,
JACQUELINE R. GRIFFIN,
VINCENT GEORGE TORPY, JR.,
CHARLES ALAN LAWSON,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 25, 2013)

Before DUBINA, MARTIN and FAY, Circuit Judges.

PER CURIAM:
               Case: 13-11613     Date Filed: 10/25/2013    Page: 2 of 5


      Appellant Frederick Waterfield, Jr., a state prisoner proceeding pro se,

appeals the district court’s dismissal of his 42 U.S.C. § 1983 complaint, pursuant to

28 U.S.C. § 1915A. Waterfield alleged that Florida Judges William Gary Law,

Jr., Jacqueline R. Griffin, Vincent George Torpy, Jr., and Charles Alan Lawson

(collectively referred to as the “Judges”) violated his constitutional rights in their

respective orders denying his 2011 motion for post-conviction relief and affirming

that denial on appeal. He sought damages and requested injunctive relief directing

the Judges to discharge him from liability for his 1985 conviction and sentence.

The district court dismissed his damages claims because the Judges were entitled

to judicial immunity and dismissed his claim for injunctive relief because it was

not cognizable under § 1983.

      On appeal, Waterfield argues that the district court applied the wrong legal

standard in dismissing his complaint under 28 U.S.C. § 1915A. He also contends

that the Judges were not entitled to absolute judicial immunity because they lacked

subject matter jurisdiction over his case.

      We review de novo a district court’s sua sponte dismissal under 28 U.S.C.

§ 1915A for failure to state a claim. Leal v. Ga. Dep’t Corr., 254 F.3d 1276, 1278-

79 (11th Cir. 2001). We review a district court’s grant of judicial immunity de

novo. Smith v. Shook, 237 F.3d 1322, 1325 (11th Cir. 2001). The Prison Litigation

Reform Act, 28 U.S.C. § 1915A, requires the district court to review all complaints


                                             2
               Case: 13-11613     Date Filed: 10/25/2013    Page: 3 of 5


filed by prisoners against a governmental entity or officer or employee of a

governmental entity to determine whether the action is “frivolous, malicious, or

fails to state a claim upon which relief may be granted”; or “seeks monetary relief

from a defendant who is immune from such relief.” See 28 U.S.C. § 1915A(a),

(b)(1)-(2).

      The standards that apply to a dismissal under Fed.R.Civ.P. 12(b)(6) apply to

a dismissal under § 1915A(b)(1). Leal, 254 F.3d at 1278-79. In reviewing a

complaint, the district court accepts the allegations in the complaint as true. Boxer

X v. Harris, 437 F.3d 1107, 1110 (11th Cir. 2006). To survive dismissal, a

plaintiff’s complaint “must contain sufficient factual matter, accepted as true, to

state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
662, 678, 129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted). Stating

a claim upon which relief may be granted “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will

not” be enough to survive a Rule 12(b)(6) motion to dismiss. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965 (2007). A pro se complaint is

liberally construed and held to a less stringent standard than pleadings drafted by

attorneys. Boxer X, 437 F.3d at 1110.

      Judges are entitled to absolute immunity for all actions taken in their judicial

capacity, except where they act in the “clear absence of all jurisdiction.” Bolin v.


                                           3
               Case: 13-11613     Date Filed: 10/25/2013    Page: 4 of 5


Story, 225 F.3d 1234, 1239 (11th Cir. 2000) (quoting Stump v. Sparkman, 435 U.S.
349, 356-57, 98 S. Ct. 1099, 1105 (1978)). Absolute judicial immunity “applies

even when the judge’s acts are in error, malicious, or were in excess of his or her

jurisdiction.” Id. Pursuant to 42 U.S.C. § 1983, “in any action brought against a

judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or

declaratory relief was unavailable.” 42 U.S.C. § 1983.

      “[H]abeas corpus is the exclusive remedy for a state prisoner who challenges

the fact or duration of his confinement and seeks immediate or speedier release.”

Bradley v. Pryor, 305 F.3d 1287, 1289 (11th Cir. 2002). A prisoner “cannot use a

§ 1983 action to challenge the fact or duration of his confinement.” Wilkinson v.

Dotson, 544 U.S. 74, 78, 125 S. Ct. 1242, 1245 (2005) (internal quotation marks

omitted). Thus, a § 1983 action is barred if “success in that action would

necessarily demonstrate the invalidity of confinement or its duration.” Id. at 81-82,

125 S.Ct. at 1247-48.

      We conclude from the record that the district court did not err in dismissing

Waterfield’s damages claims against the Judges because Waterfield sought relief

from immune defendants. The actions taken by the Judges with respect to

Waterfield’s post-conviction motion were taken in their judicial capacity. See

Story, 225 F.3d at 1239. To the extent that Waterfield argues that the Judges acted


                                           4
              Case: 13-11613     Date Filed: 10/25/2013   Page: 5 of 5


without subject matter jurisdiction, this argument is unavailing because

Waterfield’s conclusory allegations did not establish that they acted in “clear

absence of jurisdiction.” See Rolleston v. Eldridge, 848 F.2d 163, 165 (11th Cir.

1988) (“The applicability of judicial immunity does not depend on the

determination of nice questions of jurisdiction.”) (internal quotation marks

omitted).

      As to Waterfield’s claim for injunctive relief, we conclude that he fails to

state a claim upon which relief could be granted because his claim is not

cognizable in a § 1983 action. See 42 U.S.C. § 1983. To the extent that Waterfield

challenges the validity of his conviction and confinement, he must pursue that

relief through a habeas petition. See Bradley, 305 F.3d at 1289; Dotson, 544 U.S.

at 78, 125 S.Ct. at 1245. Contrary to Waterfield’s contentions on appeal, the

district court properly concluded that the 28 U.S.C. § 1915A standard applied

because Waterfield was a prisoner seeking redress from a governmental authority.

See 28 U.S.C. § 1915A. Accordingly, we affirm the district court’s judgment of

dismissal of Waterfield’s complaint pursuant to 28 U.S.C. § 1915A.

      AFFIRMED.




                                          5